Citation Nr: 1223224	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a compensable rating for service-connected right ear hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to October 1971 and from October 1974 to October 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Service connection for a low back disability has been denied on several occasions in decisions that ostensibly became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2011) (detailing the procedures for appealing adverse RO determinations to the Board and the finality of RO determinations not timely appealed).  A finally decided claim can only be reopened if sufficient new and material evidence is received.  38 C.F.R. § 3.156 (2011).  An exception to the foregoing is 38 C.F.R. § 3.156(c).  In pertinent part, that provision states the following:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. 

38 C.F.R. § 3.156(c) (1).

In this case, service treatment records not previously of record were associated with the claims file in October 2008, during the pendency of the present appeal.  As such, despite prior denials of service connection for a low back disability, the claim is not final and must be reconsidered.  Id.  As such, the claim regarding the low back was recharacterized as indicated above.

In August 2011, the Veteran testified at a hearing before the undersigned, which was held at the RO.  A complete transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's August 2011 hearing testimony indicates that he received VA medical treatment for his back in 1972 at a Denver VA medical facility and in 1978 at a Montgomery VA medical facility.  Because VA records dated in 1972 and 1978 are pertinent to an issue yet to be decided, they must be obtained.  See 38 C.F.R. § 3.159(c) (2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Next, it appears that the Veteran applied for disability benefits from the Social Security Administration (SSA).  The Veteran's application was ultimately denied.  It is unclear from the record the disabilities upon which the Veteran based his SSA disability claim.  Because the record is silent as to the disabilities upon which the claim was based, the Board must assume that records associated with the SSA claim are potentially relevant to the issues on appeal, and they must be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that SSA records need only be obtained if potentially relevant; there is no automatic requirement that SSA records be associated with the claims file as a matter of course).

The Veteran was afforded a VA orthopedic examination in relation to his back in April 2009.  The examiner did not have access to VA medical records dated in 1972 and 1978.  If these records are obtained, another VA orthopedic examination should be scheduled for an opinion regarding the etiology of the Veteran's present low back disability or disabilities.

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audio logical examinations, in addition to dictating objective test results, the VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Veteran was provided a VA audiological examination in April 2009.  In addition to objective testing results, the examiner stated, "The Veteran reports his hearing loss significantly effects [sic] his ability to communicate effectively in employment situations and daily activities."  The examiner, however, did not provide his own assessment of the functional impact of the Veteran's service-connected right ear hearing loss.  As the Veteran has documented bilateral hearing loss, but service connection is only in effect for right ear hearing loss, and the examiner did not assess the functional impact of the right ear hearing loss, the April 2009 examination is inadequate.  Id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) (2011) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.  Martinak, 21 Vet. App. at 455.  Because the examiner did not provide a description of the functional impact of the Veteran's service-connected right ear hearing loss and because the Veteran, at his August 2011 hearing, suggested that there were additional manifestations of hearing loss that became apparent only after he was last examined, a new VA audiological examination is necessary.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Associate with the claims file 1972 records from the VA Medical Center (MC) in Denver and 1978 records from the VAMC in Montgomery.  In the event that these records are unavailable, the RO/AMC should document its efforts to obtain them.

2.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

3.  If and only if the 1972 and 1978 VA medical records are associated with the claims file, schedule a VA orthopedic examination to determine the precise nature of the Veteran's low back disabilities or disabilities and for an opinion regarding whether any disability diagnosed is at least as likely as not (50 percent or greater likelihood) related to service.  In conjunction with the examination, the examiner must review all pertinent documents in the claims file, and the examiner must fully explain all opinions and conclusions.

4.  Schedule a VA audiological examination to determine the current severity of the Veteran's service-connected right ear hearing loss.  All necessary tests should be performed to determine the current level of severity of right ear hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability, both as a whole as with respect to the right ear alone.  The examiner should fully explain any opinion provided. 

5.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


